Clifford F. Brown, J.,
dissenting. Because I am convinced that former R.C. 4123.84 created a constitutionally impermissible distinction between employees of state fund employers and self-insured employers, I dissent.
Former R.C. 4123.84, as applied by the majority, bars a claim filed by an employee of a state fund employer which paid wages and medical bills during disability, whereas an identical claim against a self-insured employer would *19be preserved. Thus, the statute required unequal treatment of employees based solely on whether their employers were state-funded or self-insured. This classification bears no rational relationship to a legitimate government interest, and is therefore unconstitutional as it denies equal protection of the law to employees of state fund employers.
The majority asserts that former R.C. 4123.84(A)(2)(b) was a recognition by the legislature of the differences between self-insurers and state fund insured employers. Since the self-insurer is both the potentially liable party and the initial processor of the claim, payment of compensation or benefits by a self-insured employer indicates that it has recognized a possible claim and thus is on notice to collect and preserve evidence. In this situation, the employer has waived the two-year bar by providing compensation or benefits. However, in the case of state fund insured employers, the commission or bureau is not involved- when the employer pays compensation or benefits to an injured employee. The potentially liable party thus receives no notice of a potential claim, and evidence is not preserved. I believe that this purported basis for the distinction is insufficient and arbitrary. This court has held that, in order for a statutory classification to withstand an equal protection attack, the underlying state objective must be “at least as important” as the objective of compensating claimants who are injured or killed in the course of their employment. Kinney v. Kaiser Aluminum & Chemical Corp. (1975), 41 Ohio St. 2d 120, 124 [70 O.O.2d 206]. The majority in the instant cause bases its opinion partly on the fact that notice to the bureau or commission aids the administrator in balancing payments made and funds collected so as to establish premium rates; But this court has stated that where the objective is merely “administrative ease,” the distinction is not constitutional. Kinney, supra, at 124. Thus, the purpose of assisting the administrator in fixing premium rates is wholly deficient as a basis for unequal treatment of claimants. The outright bar of otherwise meritorious claims must be buttressed by weightier considerations to withstand equal protection scrutiny.
The same holds true of the purpose of preserving evidence, which is cited by the majority as a rational objective behind the classification. While this purpose may be sufficient for establishing a statute of limitations, it is entirely inadequate as a basis for instituting a shorter limitations period for employees of state funded employers than for those employed by self-insurers. It is merely another avenue for easing alleged administrative difficulties in the adjudication process, and thus does not comport with equal protection requirements under Kinney, supra.
Therefore, no acceptable rationale has been advanced, nor can one be imagined, which would form a sufficient basis for this blatantly unequal treatment of employees whose claims are identical but for the fortuity of their place of employment. This distinction obviously has no bearing on the validity of their claims. The only allegéd foundation for the differing treatment is that of administrative convenience in the adjudication of claims and the *20determination of premium rates. This scant foundation is completely dwarfed by the substantial inequity it supposedly justifies.
For the foregoing reasons, I am emphatically of the opinion that former R.C. 4123.84(A)(2)(b) is violative of equal protection. I would reverse the judgment of the court of appeals and remand the cause for further proceedings.
J.P. Celebrezze, J., concurs in the foregoing dissenting opinion.